Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 1/28/2021, in which claims 2, 7, 11 and 15 are amended. No claims are newly added or canceled.
	Claims 1-17 are pending in the instant application and are found to be allowable.

Priority
This application claims foreign priority to KR 10-2018-0123965, KR 10-2018-0123960, KR 10-2018-0132429, KR 10-2018-0132850 and KR 10-2019-0119056, filed on 10/17/2018, 10/17/2018, 10/31/2018, 11/01/2018 and 9/26/2019, respectively. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies have been filed in the instant application on 11/24/2019 and 11/25/2019. In addition, English translations, as well as the statements certifying translation accuracy, are made of record on 1/28/2021 and 2/5/2021. Therefore, foreign priority has been perfected and the effective filing date of the instant application is 10/17/2018.
Withdrawn Objection
The objection to claims 2, 11 and 15 are hereby withdrawn due to Applicants’ amendment adding the required period at the end of claims 2 and 11, as well as addressing the grammatical errors in claim 15.

Withdrawn Rejections
Applicant’s amendment, filed on 1/28/2021, with respect to the rejection of claim 7 under 35 U.S.C. § 112(a), for lack of enablement, has been fully considered and is persuasive. Applicant has amended the claim to replace “treating” with “improving” and as such clam 7 is fully enabled by the instant specification. The rejection is hereby withdrawn.
Applicant’s response, filed on 1/28/2021, with respect to the rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Rho et al. (J. Ginseng Res., 2020, avail. online 11/10/2018); claims 4-13 and 15 under 35 U.S.C. 103 as being unpatentable over Rho et al. (J. Ginseng Res., 2020, avail. online 11/10/2018), in view of Kim et al. (J. Ginseng Res., 2018, online 10/21/2017) or Prabhakar et al. (Chin. J. Integ. Med., 2011) or Kim et al (Kor. J. Orient. Phys. Path.); and claims 14,16 and 17 under 35 U.S.C. 103 as being unpatentable over Rho et al. (J. Ginseng Res., 2020, avail, online 11/10/2018), in view of Daley et al. (US 8,440,632, 2013), has been fully considered and is persuasive.  The perfection of foreign priority has resulted in Rho et al. no longer qualifying as prior art. Hence all rejections based on Rho are moot. The rejections are hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
NOTE: The recitation of the term “prevention” in the instant claims is limited by the specific definition in the specification at p. 21, “As used herein, the term "prevention" 
The prior art is silent on a method of metabolic control or blood circulation improvement by administering the specific ginsenoside, as instantly claimed. While ginsenosides are known in the art to be useful for the claimed therapeutic purposes, there is no suggestion or motivation to specifically select the singular ginsenoside, as instantly claimed, to be used for preventing or improving the instant claimed conditions.

	Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623